 


109 HR 4900 IH: Internet Free Speech Protection Act of 2006
U.S. House of Representatives
2006-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4900 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2006 
Mr. Allen (for himself and Mr. Bass) introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to exclude certain communications made over the Internet from certain requirements of such Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Internet Free Speech Protection Act of 2006. 
2.Exclusion of internet communications from treatment as public communicationsSection 301(22) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(22)) is amended— 
(1)by striking The term and inserting (A) The term; and 
(2)by adding at the end the following new subparagraph: 
 
(B)The term public communication does not include any communication made over the Internet, other than any of the following: 
(i)Any communication placed by a person on another person’s website, if the aggregate amount spent for such communications exceeds $5,000 during the calendar year. 
(ii)Any communication made by a State, district, or local committee of a political party described in section 323(b). 
(iii)A communication made by any political committee. 
(iv)A communication made by any person described in section 316 (other than a corporation described in such section whose principal purpose is operating an online discussion forum or disseminating social or political ideas or commentary through operation of a website, web log, podcast, or other similar forms of Internet communication and which is not established, financed, maintained or controlled by a labor organization or by another corporation without such a principal purpose).. 
3.Exclusion of internet communications from certain reporting and disclaimer requirements 
(a)Reports by Persons Making Independent ExpendituresSection 304(c)(1) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(c)(1)) is amended— 
(1)by striking (c)(1) and inserting (c)(1)(A); and 
(2)by adding at the end the following new subparagraph: 
 
(B)In the case of an individual, in determining the aggregate amount or value of independent expenditures made by the individual in a calendar year for purposes of subparagraph (A), there shall be excluded up to an annual aggregate amount of $5,000 for communications made over the Internet.. 
(b)Disclaimers on Unauthorized Advertisements and SolicitationsSection 318(a)(3) of such Act (2 U.S.C. 441d(a)(3)) is amended by striking the period at the end and inserting the following: , except that no such information shall be required in any communication made over the Internet by an individual during any calendar year for which the aggregate amount paid by such individual for such communications does not exceed $5,000.. 
4.Exclusion of expenditures on internet communications from determination of threshold for registration of political committeesSection 301(4) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(4)) is amended— 
(1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii); 
(2)by striking (4) and inserting (4)(A); and 
(3)by adding at the end the following new subparagraph: 
 
(B)In determining the amount of contributions or expenditures made for purposes of this paragraph, there shall be excluded up to an annual aggregate amount of $10,000 for Internet-related expenses such as expenses for Internet access and hosting services, creation of an Internet site, and creating, hosting, or participating in an online discussion using blogging or other software.. 
5.Inclusion of online media within exemption from treatment as expenditures of stories and commentaries appearing in mediaSection 301(9)(B)(i) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(9)(B)(i)) is amended by striking or other periodical publication, and inserting the following: other periodical publication, or Internet site or service,. 
6.Indexing of AmountsTitle III of the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by adding at the end the following new section: 
 
325.Indexing of Certain Amounts 
 (a)Indexing 
(1)In generalIn any calendar year after 2008, each of the following amounts shall be increased by the inflation adjustment described in subsection (b): 
(A)The amount referred to in section 301(4)(B) (relating to the exclusion of expenditures on Internet communications from the determination of the threshold for registration of political committees). 
(B)The amount referred to in section 301(22)(B)(i) (relating to the exclusion of Internet communications from treatment as public communications). 
(C)The amount referred to in section 304(c)(1)(B) (relating to the exclusion of expenditures on Internet communications from the determination of the threshold for the filing of reports on independent expenditures). 
(D)The amount referred to in section 318(a)(3) (relating to disclaimers in communications made over the Internet). 
(2)Application in odd-numbered yearsIncreases made under this subsection shall only be made in odd-numbered years and such increases shall remain in effect for the 2-year period beginning on the first day following the date of the last general election in the year preceding the year in which the amount is increased and ending on the date of the next general election. 
(b)Inflation Adjustment DescribedIn subsection (a), the inflation adjustment is the percent difference determined under section 315(c)(1)(A), except that for purposes of this subsection, the base period under such section shall be 2007.. 
7.Publication by Federal Election Commission of guideline on individual internet activitiesNot later than 150 days after the date of the enactment of this Act, the Federal Election Commission shall publish a single policy guideline for the use of individuals engaging in online communications which describes in plain language the rules and regulations applicable under the Federal Election Campaign Act of 1971 to individual Internet activity. 
8.Effective DateThe amendments made by this Act shall take effect on the date of the enactment of this Act. 
 
